Citation Nr: 0410394	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  99-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for headaches, claimed 
as secondary to service-connected scar of the scalp occipital 
region secondary to a shell fragment wound.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from August 1952 to June 
1954.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a January 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In 
that determination, the RO denied the veteran's claim for service 
connection for headaches on a de novo basis.  

In a November 1993 rating decision, the RO denied a claim of 
service connection for a headaches, claimed as secondary to 
service-connected scar of the scalp occipital region secondary to 
a shell fragment wound.  The veteran was notified of this decision 
the same month.  The veteran did not disagree within one year; 
therefore, the rating decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104 (a), 20.302 (1994).  Therefore, 
this claim should properly be considered under the new and 
material evidence standard.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

In December 1998, the veteran, in essence, filed an application to 
reopen his claim.  In January 1999 the RO essentially reopened and 
denied the veteran's claim.  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material evidence 
has been submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, the issue has been characterized as it appears 
on the cover of this remand.  

This appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.  



REMAND

Under the Veterans Claims Assistance Act of 2000, VA is required 
to make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)) (2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 
C.F.R. § 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).  

In response to a July 2003 VCAA notice, the veteran submitted a 
statement in support of claim indicating he receives treatment for 
his disabilities at the VA Medical Facility in San Juan.  The most 
recent VA outpatient treatment documents of record are dated in 
1999.  The RO has not requested any subsequent treatment records.  
The Board notes that these records may be relevant to the 
veteran's claim and should be obtained as required by the VCAA.   

According, this matter is remanded to the RO for the following:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003); Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should obtain all VA outpatient records pertaining to 
care and treatment of the veteran's headaches since 1999 of the VA 
medical facility in San Juan, Puerto Rico.  If these documents are 
not available, it should be so indicated in writing.  

3.  Thereafter, the RO should review the claims folder to ensure 
that the foregoing requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Then, the RO should adjudicate the claim of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for headaches, claimed as 
secondary to service-connected scar of the scalp occipital region 
secondary to a shell fragment wound.   

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of the 
case, which reflects RO consideration of all additional evidence, 
and the opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The purpose 
of this REMAND is to obtain additional evidence and ensure that 
the veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by the 
veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



